                                              Case 3:20-cv-06896-SI Document 48 Filed 08/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILIANA PEREZ, et al.,                              Case No. 20-cv-06896-SI
                                   8                     Plaintiffs,
                                                                                            ORDER RE AUGUST 27, 2021
                                   9              v.                                        HEARING ON DEFENDANT'S
                                                                                            MOTION TO COMPEL
                                  10     DISCOVER BANK,                                     ARBITRATION
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           The Court will hear oral argument on defendant Discover Bank’s motion to compel
                                  14   arbitration on August 27, 2021.
                                  15           The parties shall be prepared to discuss the application of the following caselaw to
                                  16   defendant’s motion to compel arbitration:
                                  17      •    John Wiley & Sons v. Livingston, 376 U.S. 543, 557-58 (1964) (“Once it is determined . . .
                                  18           that the parties are obligated to submit the subject matter of a dispute to arbitration,
                                  19           ‘procedural’ questions which grow out of the dispute and bear on its final disposition should
                                  20           be left to the arbitrator.”);
                                  21      •    Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002) (“the presumption is that the
                                  22           arbitrator should decide allegation[s] of waiver, delay, or a like defense to arbitrability.”)
                                  23           (internal quotation and citation omitted);
                                  24      •    Retail Delivery Drivers, Driver Salesman, Produce Workers & Helpers Local 588 v.
                                  25           Servomation Corp., 717 F.2d 475, 477 (9th Cir. 1983) (“[Wiley] and later cases suggest a
                                  26           number of reasons for passing an entire dispute to the arbitrator, principal among them being
                                  27           the desirability of deferring to someone familiar with the practices in the industry and the
                                  28           avoidance of duplication and delay.”);
                                              Case 3:20-cv-06896-SI Document 48 Filed 08/23/21 Page 2 of 2




                                   1      •    Pack Concrete, Inc. v. Cunningham, 866 F.2d 283, 285-86 (9th Cir. 1989) (“interpreting the

                                   2           issue submitted often requires construction of the agreement itself, a job clearly for the

                                   3           arbitrator.”).

                                   4           IT IS SO ORDERED.

                                   5   Dated: August 23, 2021

                                   6                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
